COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-225-CR

CHRISTOFER CLAYTON MILTON
A/K/A CHRISTOPHER CLAYTON MILTON                                  APPELLANT


                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.

42.2(a), 43.2(f).
                                                 PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 10, 2009



      1
          … See Tex. R. App. P. 47.4.